t c memo united_states tax_court d r financial services incorporated petitioner v commissioner of internal revenue respondent docket no filed date ramces g dufresne an officer for petitioner donna mayfield palmer and shelley t van doran for respondent memorandum findings_of_fact and opinion morrison judge on date respondent the irs mailed petitioner d r a notice_of_determination concerning worker classification for tax years and the notice listed d r workers that the irs determined were employees rather than independent contractors as d r had treated them for employment-tax1 purposes because the irs determined these workers were employees it determined i that d r had employment-tax deficiencies of dollar_figure for dollar_figure for and dollar_figure for and ii that d r was liable for additions to tax and penalties of dollar_figure for dollar_figure for and dollar_figure for d r timely filed a petition under sec_7436 disputing the irs’s determinations on date trial was held in miami florida d r called no witnesses and presented no evidence beyond the stipulation d r did not file a brief findings_of_fact the parties stipulated some facts those facts are so found d r is a florida corporation incorporated in during the years at issue its main office was in miami florida one of d r’s main business activities was performing credit-repair services the credit-repair services it performed consisted of interviewing customers reviewing customers’ credit reports and disputing inaccuracies in the customers’ credit reports with the 1we use the phrase employment_tax to refer to an employer’s obligations i to withhold income_tax from wages ii to pay the federal_unemployment_tax_act tax iii to pay the employer’s share of the federal_insurance_contributions_act tax and iv to withhold the employee’s share of the federal_insurance_contributions_act tax 2unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure credit-reporting agencies d r’s other main business activities were selling credit-repair kits and selling credit-repair distributorships d r had four groups of workers corporate officers advertising workers office workers and direct sellers the irs contends that the first three groups of workers were employees d r contends that they were independent contractors the irs does not dispute d r’s treatment of the fourth group the direct sellers as independent contractors so their classification is not at issue the first group of workers consisted of d r’s corporate officers nadja roberts and ramces dufresne roberts was d r’s vice president and treasurer dufresne was d r’s president and general manager he managed day-to-day operations and worked to hours each week he interviewed job applicants decided which applicants to hire and trained new workers he also performed the more difficult credit-repair services the second group of workers the advertising workers distributed flyers advertising d r’s business the third group of workers the office workers worked in d r’s miami office these workers performed the credit-repair services discussed above they also did clerical and data-entry work d r set their schedules paid them an hourly rate and provided the equipment supplies and facilities for their work dufresne supervised them and gave them regular evaluations d r did not file a form_941 employer’s quarterly federal tax_return for any quarter during or nor did it file a form_940 employer’s annual federal unemployment futa_tax return for or the irs prepared substitutes for those returns on date on date the irs mailed d r a notice_of_determination concerning worker classification the irs determined that for employment-tax purpose sec_22 workers in workers in and workers in were employees not independent contractors these individuals made up the three groups of workers described above the two corporate officers dufresne and roberts the advertising workers and the office workers the irs also determined that d r was not entitled to relief under sec_530 of the revenue act of publaw_95_ 92_stat_2885 as amended regarding those workers as a result of determining that the workers whose classifications are at issue were employees the irs determined that d r had deficiencies i in income-tax withholding ii in federal_unemployment_tax_act taxes iii in federal_insurance_contributions_act taxes and iv in federal insurance 3if the requirements of the revenue act of are met workers are deemed not to be common-law employees for employment- tax purposes see infra pt i c contributions act withholding the irs determined the following deficiencies in income-tax withholding year quarter quarter quarter quarter total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1although this amount is listed in the notice_of_determination as dollar_figure this appears to be an arithmetic error the irs determined the following deficiencies in federal_unemployment_tax_act taxes dollar_figure for dollar_figure for and dollar_figure for and the irs determined the following deficiencies in federal_insurance_contributions_act taxes and withholding year quarter quarter quarter quarter total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the irs also determined that d r was liable for additions to tax and penalties the irs determined that d r was liable for the following additions to tax under sec_6651 sec_3402 requires employers to withhold income_tax from employee wages the federal_insurance_contributions_act i taxes employers a percentage of wages paid sec_3111 ii taxes employees a percentage of wages received sec_3101 and iii requires employers to withhold the tax on employees from employee wages sec_3102 the federal_unemployment_tax_act taxes employers a percentage of the wages paid sec_3301 year quarter quarter quarter quarter total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the irs determined that d r was liable for the following additions to tax under sec_6651 year quarter quarter quarter quarter total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and the irs determined that d r was liable for the following penalties under sec_6656 year quarter quarter quarter quarter total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure d r timely petitioned the court under sec_7436 disputing these determinations opinion we have jurisdiction under sec_7436 to decide whether the irs’s determinations of worker classification are correct and to decide the proper amount of employment tax5 resulting from those determinations that jurisdiction extends to deciding whether taxpayers are liable for related additions to tax and penalties 117_tc_263 5see supra note charlotte’s office boutique inc v commissioner tcmemo_2004_43 affd 425_f3d_1203 9th cir i deficiencies in tax the irs determined that d r had deficiencies in income-tax withholding federal_unemployment_tax_act taxes federal_insurance_contributions_act taxes and federal_insurance_contributions_act withholding d r’s liability depends on whether its workers were employees or whether it had a reasonable basis for treating its workers as employees a d r has the burdens of production and persuasion d r has the burden of production in exercising our jurisdiction under sec_6214 to redetermine deficiencies in income_tax we generally presume that the irs’s determinations are correct 290_us_111 we give the same presumption of correctness to the irs’s determinations of worker classification when exercising our 6see supra note sec_3 and 7an exception to this rule applies in unreported income cases see eg 754_f2d_921 11th cir citing 596_f2d_358 9th cir revg 67_tc_672 see also sec_6201 the rationale of the exception is that a taxpayer should not bear the burden of proving a negative no unreported income if the commissioner can present no substantive evidence to support his deficiency claim gatlin v commissioner supra pincite citing 266_f2d_5 9th cir affg tcmemo_1982_489 neither the exception nor its rationale is applicable here jurisdiction under sec_7436 see eg 267_f2d_561 8th cir worker classification case orion contracting trust v commissioner tcmemo_2006_211 worker classification case we do not require the irs to describe the factual predicates of its determinations in order to benefit from the presumption 132_tc_105 income-tax deficiency case affd 613_f3d_1360 11th cir the effect of the presumption is to give the taxpayer the burden of going forward with evidence that the irs’s determinations are wrong fed r evid a presumption imposes on the party against whom it is directed the burden of going forward with evidence to rebut or meet the presumption 512_f2d_882 9th cir income-tax deficiency case affg tcmemo_1972_133 73_tc_394 citing 408_f2d_65 7th cir income-tax deficiency case affg t c memo d r also has the burden of persuasion rule a states that taxpayers generally bear the burden_of_proof the burden 8there are exceptions to this rule for example the irs bears the burden_of_proof for i new matters ii increases in deficiency and iii affirmative defenses pleaded in the answer rule a but none of these issues are involved here and although sec_7491 can shift the burden to the irs in cases involving liability for taxes imposed by subtit a or b subtit c imposes the employment_taxes at issue so sec_7491 cannot shift the burden here see eg joseph m grey pub continued to which rule a refers is the burden of persuasion 88_tc_38 to satisfy that burden for a particular fact the taxpayer must prove that fact by a preponderance_of_the_evidence id in other words the taxpayer must show that on the basis of the evidence the fact is more probable than not 109_tc_463 citing mccormick on evidence sec pincite 4th ed affd 192_f3d_844 9th cir b the workers whose classifications are at issue were employees whether an employment relationship exists is a factual question weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir for the employment_taxes at issue the term employee includes i common-law employees and ii so-called statutory employees a category including corporate officers that perform substantial services for compensation see sec_3121 defining employee for federal_insurance_contributions_act purposes sec_3306 defining employee for federal_unemployment_tax_act purposes by continued accountant p c v commissioner 119_tc_121 n affd 93_fedappx_473 3d cir 9corporate officers that perform substantial services for compensation--along with workers described by sec_3121 and d --are referred to as statutory employees see eg 119_tc_121 affd 93_fedappx_473 3d cir reference to sec_3121 except for sec_3121 and d b and c sec_3401 including officers of a corporation in the definition of employee for income-tax withholding sec_31_3121_d_-1 employment_tax regs see also ewens miller inc v commissioner t c pincite donald g cave a profl law corp v commissioner tcmemo_2011_48 the irs asserts that dufresne and roberts were statutory employees because they were officers of d r the irs asserts that the remaining workers at issue were common-law employees the factors courts consider in determining whether the relationship between a worker and a principal is a common-law employment relationship include the following i whether the relationship was permanent ii whether the worker had an opportunity for profit or loss iii whether the principal had the right to discharge the worker iv whether the principal invested in the facilities the worker used v whether the work was part of the principal’s regular business vi whether the principal could exercise control_over the details of the work and vii whether the worker and the principal believed that they were creating an employment relationship see eg weber v commissioner supra pincite no one factor is determinative we look at all relevant facts id nothing in the record indicates that the workers whose classifications are at issue were not employees d r has not shown that any of the factors suggest that any of those workers were not employees despite not having the burden of production the irs offered evidence that the workers were indeed employees for example the irs introduced evidence suggesting that d r provided the facilities that the workers used that the workers had no opportunity for profit or loss that the credit-repair services performed by the office workers were part of d r’s regular business and that d r through dufresne exercised control_over the details of the work performed by the office workers moreover regarding dufresne the parties stipulated that he was an officer of d r and that he worked to hours each week because d r has met neither the burden of production nor the burden of persuasion we conclude that the workers whose classifications are at issue were employees c sec_530 of the revenue act of does not relieve d r from liability regardless of the actual relationship between a worker and a principal if the principal had a reasonable basis for not treating the worker as an employee and if the principal meets its other requirements sec_530 of the revenue act of deems the worker not to be a common-law employee of the principal the principal bears the burden of proving that it is entitled to relief 77_f3d_236 8th cir in its petition d r asserted that it had a reasonable basis for not treating the workers as employees and that it was entitled to relief under sec_530 of the revenue act of at trial d r neither identified that basis nor explained why it was reasonable no evidence addressed these matters thus d r failed to carry its burden d neither sec_3402 nor sec_3509 reduces d r’s liability for employment_taxes in its petition d r asserted i that it is entitled to relief under sec_3402 and ii that it is entitled to relief under sec_3509 in that it has met all requirements under that section sec_3402 does not reduce d r’s deficiencies sec_3402 relieves employers of liability for income-tax withholding when employees pay the tax directly d r offered no evidence that the employees paid the taxes directly sec_3509 does not reduce d r’s deficiencies if an employer meets its requirements sec_3509 reduces an employer’s liability for income-tax withholding and for the employee’s share of federal_insurance_contributions_act taxes 10d r did not file a brief it did however make a closing statement at trial d r did not address sec_530 of the revenue act of in its closing statement sec_3509 will not reduce an employer’s liability however if the liability was due to intentional disregard of the requirement to deduct and withhold employment_taxes sec_3509 d r neither offered argument about sec_3509 nor offered any evidence that its liabilities were not due to intentional disregard of the requirement to deduct and withhold employment_taxes we therefore conclude that the irs’s determinations of d r’s deficiencies in tax which did not apply any reductions under sec_3402 or sec_3509 are correct ii additions to tax and penalties the irs has the burden of producing evidence that taxpayers are liable for penalties and additions to tax sec_7491 the irs satisfies its burden by producing sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the irs satisfies its burden taxpayers have the burden of persuading the fact finder that they are not liable for the penalty id pincite furthermore taxpayers bear the burdens of production and persuasion on whether an exception relieves them from liability see id pincite stating that the irs need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions a d r is liable for additions to tax under sec_6651 when a taxpayer fails to timely file certain returns including forms and sec_6651 imposes an addition_to_tax for each month the return is late the addition i sec_5 percent of the tax due up to percent sec_6651 substitute returns filed by the irs under sec_6020 do not qualify as returns for sec_6651 purposes sec_6651 thus the filing of a substitute return does not stop the accrual of additional_amounts a taxpayer is not liable for an addition under sec_6651 if the failure to timely file was due to reasonable_cause and not due to willful neglect sec_6651 to show reasonable_cause the taxpayer must show that it could not file the return on time even though it exercised ordinary business care and prudence see 92_tc_899 sec_301_6651-1 proced admin regs willful sec_6651 imposes an addition_to_tax for failing to file returns required to be filed under authority of ch subch a pts i and ii sec_6651 the regulations under sec_6011 require employers to file form_940 and form_941 see sec_31_6011_a_-3 employment_tax regs requiring form sec_31_6011_a_-1 employment_tax regs requiring form sec_6011 is part of subch a pt ii 12for sec_6651 the tax due is the amount of tax required to be shown on the return reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return sec_6651 see also sec_301_6651-1 proced admin regs neglect means a conscious intentional failure or reckless indifference 469_us_241 d r is liable for additions to tax under sec_6651 the irs met its burden by showing that d r failed to file forms and for the periods at issue see ramirez v commissioner tcmemo_2007_346 finding that the irs met its burden where the employer failed to file returns d r did not show that it had reasonable_cause for failing to file b d r is liable for additions to tax under sec_6651 when a taxpayer fails to pay the amount shown on certain returns including forms and sec_6651 imposes an addition_to_tax substitute returns filed by the irs under sec_6020 are treated as returns for sec_6651 purposes sec_6651 thus sec_6651 imposes an addition_to_tax for failing to pay the amount shown on a substitute return satisfying sec_6020 the addition is one-half percent of the tax_shown_on_the_return for each month or fraction of a month the taxpayer fails to pay up to percent sec_6651 the taxpayer is not liable for an addition_to_tax under sec_6651 if the late payment was sec_6651 imposes an addition_to_tax for failing to pay the amounts shown on the types of returns for which there is a failure-to-file addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failing to file forms and see supra note and accompanying text due to reasonable_cause and not due to willful neglect sec_6651 d r is liable for additions to tax under sec_6651 where the taxpayer did not file a return the irs can satisfy its burden of production with evidence that the irs filed a substitute return and that the taxpayer failed to pay the tax 127_tc_200 affd 521_f3d_1289 10th cir under sec_6020 a substitute return is a set of documents signed by an authorized irs employee that i purports to be a return ii identifies the taxpayer by name iii gives the taxpayer’s taxpayer_identification_number and iv has enough information to compute the taxpayer’s tax_liability sec_301_6020-1 proced admin regs the irs produced documents meeting these requirements for each return at issue ie form sec_941 for each quarter and forms for each year the parties do not dispute that d r failed to pay the tax shown on the substitute returns thus the irs has met its burden of production d r did not show that it had reasonable_cause for failing to pay c d r is liable for penalties under sec_6656 if a taxpayer is more than days late in depositing employment_tax sec_6656 imposes a 10-percent penalty sec_6656 see also ewens miller inc v commissioner t c pincite ramirez v commissioner supra the taxpayer is not liable for the sec_6656 penalty if the late deposit was due to reasonable_cause and not due to willful neglect sec_6656 d r is liable for penalties under sec_6656 the irs met its burden by showing that d r deposited no employment_taxes for the years at issue see ramirez v commissioner supra finding that the irs met its burden by showing that the employer made no deposits d r did not show that it had reasonable_cause for failing to deposit employment_taxes to reflect the foregoing decision will be entered for respondent
